                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                      Criminal Case No. 04-80879
                                                        Civil Case No.    16-14094
BOB BEST,

             Defendant.
                                                /

     OPINION AND ORDER DENYING DEFENDANT’S MOTION TO VACATE AND
           DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY

       Defendant Bob Best pleaded guilty to four counts of bank robbery under 18

U.S.C. § 2113(a) and was sentenced to a term of imprisonment of 170 months. He was

released from federal custody on April 28, 2017, and is currently serving a three-year

term of supervised release. Defendant was sentenced as a Career Offender under

U.S.S.G. § 4B1.1 based on his two prior convictions for Michigan Armed Robbery and

Assault of a Prison Employee and Escape from Jail. This matter comes before the court

for consideration of Defendant’s second Motion to Vacate under 28 U.S.C. § 2255.

(ECF No. 61.)

       The court denied as untimely Defendant’s original Motion to Vacate. (ECF Nos.

52, 58.) Six years later, Defendant applied for and was granted an application to file a

second or successive habeas petition by the Sixth Circuit. Defendant’s second Motion

to Vacate is now before this court. In this motion, Defendant argues that he no longer

qualifies as a Career Offender in light of Johnson v. United States, 136 S. Ct. 1257

(2016), which held that the residual clause of the Armed Career Criminal Act was
unconstitutionally vague. Defendant argues that Johnson’s holding extends to the

residual clause of the Career Offender Sentencing Guidelines, under which Defendant

was sentenced, and that his two predicate offenses no longer satisfy the definition for

crimes of violence. The Government, in response, argues that his motion is untimely.

Defendant did not file a reply. For the reasons explained below, the court will deny

Defendant’s motion and will decline to issue a certificate of appealability.

                                       I. STANDARD

       Under § 2255, a prisoner sentenced by a federal court may “move the court

which imposed the sentence to vacate, set aside or correct the sentence” on the

grounds “that the sentence was imposed in violation of the Constitution or laws of the

United States, or that the court was without jurisdiction to impose such sentence, or that

the sentence was in excess of the maximum authorized by law, or is otherwise subject

to collateral attack.” 28 U.S.C. § 2255(a). As “[§] 2255 is not a substitute for a direct

appeal,” Regalado v. United States, 334 F.3d 520, 528 (6th Cir. 2003) (citing United

States v. Frady, 456 U.S. 152, 167–68 (1982)), “a prisoner must clear a significantly

higher hurdle than would exist on direct appeal” to merit collateral relief. Frady, 456 U.S.

at 166. Consequently, “[t]o prevail on a § 2255 motion alleging constitutional error, the

petitioner must establish an error of constitutional magnitude which had a substantial

and injurious effect or influence on the proceedings.” Watson v. United States, 165 F.3d

486, 488 (6th Cir. 1999) (citing Brecht v. Abrahamson, 507 U.S. 619, 637–38 (1993)).

       Though non-constitutional errors are generally outside the scope of § 2255 relief,

see United States v. Cofield, 233 F.3d 405, 407 (6th Cir. 2000), a petitioner can prevail

                                              2
on a § 2255 motion alleging non-constitutional error “establish[ing] a ‘fundamental

defect which inherently results in a complete miscarriage of justice, or, an error so

egregious that it amounts to a violation of due process.’” Watson, 165 F.3d at 488

(internal quotation marks omitted) (quoting United States v. Ferguson, 918 F.2d 627,

630 (6th Cir. 1990)).

                                     II. DISCUSSION

       The court cuts to the merits of Defendant’s claims. See Pough v. United States,

442 F.3d 959, 965 (6th Cir. 2006). Defendant bases his Johnson argument on United

States v. Pawlak, 822 F.3d 902 (6th Cir. 2016), which extended the holding in Johnson

to the residual clause of U.S.S.G. § 4B1.2(a). He argues that in light of Pawlak, he no

longer has the predicate offenses for a Career Offender enhancement because his

crimes qualify as crimes of violence under the residual clause alone. For a time,

Defendant’s argument may be correct. However, the Supreme Court later overruled

Pawlak in Beckles v. United States, 137 S. Ct. 886 (2017) (“[T]he Guidelines are not

subject to a vagueness challenge under the Due Process Clause. The residual clause in

§4B1.2(a)(2) therefore is not void for vagueness.”). Accordingly, Defendant cannot

attack his career offender status based on Johnson because Johnson did not invalidate

the residual clause of the Sentencing Guidelines. Thus, even if his predicate offenses

only qualify as crimes of violence under the residual clause of the Sentencing

Guidelines, his enhancement would stand. The court will deny his motion on this basis.

       Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed

unless a certificate of appealability (“COA”) is issued under 28 U.S.C. § 2253. A COA

                                             3
may be issued “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner must show “that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). In this case, the court

concludes that reasonable jurists would not debate the court’s ruling regarding

Defendant’s habeas claims. Therefore, the court will deny a certificate of appealability.

                                                            III. CONCLUSION

           IT IS ORDERED that Defendant’s Motion to Vacate (ECF No. 61) is DENIED.

           IT IS FURTHER ORDERED that a Certificate of Appealability is DENIED.

                                                                   s/Robert H. Cleland
                                                                   ROBERT H. CLELAND
                                                                   UNITED STATES DISTRICT JUDGE
Dated: August 20, 2019
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 20, 2019, by electronic and/or ordinary mail.
                                                                   s/Lisa Wagner
                                                                   Case Manager and Deputy Clerk
                                                                   (810) 292-6522

S:\Cleland\Cleland\HEK\Habeas\04-80879.BEST.second.2255.HEK.docx




                                                                     4
